Citation Nr: 9908158	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  98-03 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals, 
compression fracture L-1, currently rated as 10 percent 
disabling.  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from October 
1942 to November 1948.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
confirmed and continued a 10 percent rating for residuals of 
a compression fracture, L-1, which had been in effect since 
January 1956, and denied service connection for bilateral 
hearing loss and a right knee disorder.


REMAND

The most recent correspondence from the veteran in February 
1999 includes a copy of a VA Form 9 Appeal to the Board of 
Veterans' Appeals in which he indicated a desire for a 
personal hearing before the Board at the RO.  Because the 
Form 9 refers to issues, which are not currently before the 
Board, it is unclear whether the veteran desires a hearing on 
the issues listed on the title page of this remand decision.  
However, his accredited representative, in his Statement of 
Representative in Appeals Case, dated December 17, 1998, 
requests that the veterans be accorded a travel Board hearing 
and lists the issues as those on the title page of this 
decision.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The RO should schedule a hearing before a 
member of the Board at the RO, or obtain 
documentation from the veteran to the 
effect that he no longer wishes such a 
hearing.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999.)  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 3 -


